Citation Nr: 1819134	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for melanoma status post surgeries, also claimed as melanoma 5 surgeries.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as breathing problems, as a result of exposure to mustard gas or as a result of asbestos exposure.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus, claimed as ringing in both ears.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and memory loss.


REPRESENTATION

The Veteran represented by:  The American Legion
ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Navy from January 1960 to January 1963. 

This matter comes to the Board of Veterans' Appeals (Board) from December 2016 and April 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran's melanoma status post surgeries was not present during service or for many years thereafter, is not etiologically related to active duty service and the presumption of service connection as a chronic disease is not applicable.  

2.  The objective medical evidence does not show a current diagnosis or other competent finding of COPD as a current disability.

3.  The Veteran's hearing loss is not caused by an event, disease or injury in active duty service and the presumption of service connection as a chronic disease is not applicable.  
 
4.  The Veteran's tinnitus is not caused by an event, disease or injury in active duty service and the presumption of service connection as a chronic disease is not applicable.  

5.  The Veteran's acquired psychiatric disorder, to include depression and memory loss, is not etiologically related to active duty service and the presumption of service connection as a chronic disease is not applicable.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement service connection for melanoma status post surgeries have not been met, nor are they presumed to be.  38 U.S.C. § 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for COPD have not been met.  38 U.S.C. §§ 1101, 1112. 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met, nor are they presumed to be.  38 U.S.C. §§ 1101, 1112. 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for entitlement to service connection for tinnitus have not been met, nor are they presumed to be.  38 U.S.C. §§ 1101, 1112. 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression and memory loss, have not been met, nor are they presumed to be.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  Additionally, the Board notes that the record indicates that, when additional evidence was requested, the Veteran submitted his statement that no further evidence from him would be forthcoming.

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307(a)(3).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary will give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.   See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran Assertions

The Veteran contends that he was exposed to asbestos in service and this has affected his breathing.  He adds that, due to this exposure, he has had pneumonia many times since service.  He further adds that COPD has been an issue since basic training.  The Veteran further contends that, while servicing jet aircraft in service, he was exposed to the sun for long periods, causing severe sunburn.  He adds that he is now going for a sixth operation for melanoma.  He asserts that this same exposure to jet aircraft caused his hearing loss.

Service Treatment Records (STRs)

The Veteran's January 1960 enlistment examination showed "Normal" for head, face, neck, and scalp; skin, lymphatics; ears-general; eardrums; lungs and chest; and psychiatric.  No audiometric findings were made, but on the "Whispered Voice" test the Veteran scored 15/15 for both ears, indicating hearing within normal limits. "No" was entered for past or current asthma; shortness of breath; chronic cough; ear, nose or throat trouble; depression or excessive worry; and nervous trouble of any sort.

The Veteran's January 1963 release-from-active-duty examination showed "Normal" for head, face, neck, and scalp; skin, lymphatics; ears-general; eardrums; lungs and chest; and psychiatric.  No audiometric findings were made, but on the "Whispered Voice" test the Veteran scored 15/15 for both ears, indicating hearing within normal limits.   

Melanoma Status Post Surgeries

From January 2011 to July 2013, VA treatment records note some findings of malignant melanoma in situ and residual melanoma in situ, both on the face, neck and scalp, as well as a 2011 biopsy.  In July 2015 a re-excision of melanoma in situ was performed.  Melanoma was identified on the scalp in May 2016.  Further excisions followed in May to July 2016 in the jaw, neck and forehead.  By August 2016, it was noted that there was no residual melanoma in situ identified.  Microscopic examinations of tissue taken from affected areas following in October 2016  indicated no evidence of a recurrence.  

COPD 

The Veteran's VA treatment records list COPD in his history and among his problems.  However, those listings are consistently accompanied by the notation that February 2015 pulmonary function tests found decreased diffusion with no obstruction/restriction.

Between March 2015 and July 2016, progress notes at Lexington VA state the Veteran's February 2015 pulmonary function tests revealed no COPD.  December 2015 progress notes state the Veteran had been treated for chronic bronchitis and COPD "for years and he has significant seasonal allergies which caused coughing.  It was further noted that his June 2015 pulmonary function tests and pulmonary consultation show that he does not have COPD.   A June 2016 allergy clinic physician note states the Veteran was informed that he did not have COPD.

Hearing Loss and Tinnitus 

In June 2016, the Veteran received an audiological evaluation a VA facility, in which he was assessed with sensorineural hearing loss in both ears and subjective tinnitus, based on word recognition scores of 72 percent at 90 dB for the right ear and 52 percent at 90 dB.

In October 2016, the Veteran underwent a VA examination for hearing loss and tinnitus, in which the VA examiner entered "CNT" (could not test) for all decibel levels for both ears in the audiometric test results.  He stated that the pure tone average (PTA) was inconsistent with SRT (speech recognition threshold) for both ears; the three frequency-PTA for the right ear was 100+ dB and for the left ear, 105+ dB and the SRT for both ears was 85 dB.  He further stated that the Veteran responded appropriately to questions spoken to him through the talk over microphone at a level of 80 dB, well under his pure tone average, indicating his pure tone thresholds were exaggerated.  He added that the Veteran had just had a hearing evaluation in June 2016 and his given test results are far worse than his results from that audiogram.

In regard to the Speech Discrimination Score, once again, no findings were made.  The October 2016 VA examiner noted that the use of the word recognition score for both ears is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate.  Nonetheless, he diagnosed the Veteran with sensorineural hearing loss in both ears.

In response to the opinion question for each ear of whether the Veteran's right ear hearing loss is at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service, the October 2016 VA examiner stated he cannot "determine" a medical opinion regarding the etiology of the Veteran's right or left-ear hearing loss without resorting to speculation.  As in his audiometric findings, he explained that the pure tone average (PTA) was inconsistent with SRT (speech recognition threshold) for both ears; the three frequency PTA for the right ear was 100+ dB and for the left ear, 105+ diabetes; the SRT for both ears was 85 dB; the Veteran responded appropriately to questions spoken to him through the talk over microphone at a level of 80 dB, well under his pure tone average, indicating that his pure tone thresholds were exaggerated; and the Veteran just had a hearing evaluation in June 2016 and his given test results are far worse than his results from that audiogram.

In opining on tinnitus, the October 2016 VA examiner stated that, because the Veteran's audiometric test results that day were inconsistent and deemed inaccurate, he cannot "determine" a medical opinion regarding the Veteran's tinnitus without resorting to speculation.

An Acquired Psychiatric Disorder, to Include Memory Loss and Depression

Between October 2003 and December 2015, the Veteran received psychiatric treatment, variously characterized as depression or depression/anxiety.  In routine visits between October 2003 and in 2009 at VA facilities, the Veteran's depression screening tests were positive.  The Veteran was prescribed medication and improvement was noted.  Between March 2012 and November 2016, the depression screenings were negative.  

Between April 2015 and September 2016 mental health progress notes at Lexington VA show results of screenings and mental status examinations indicating that the Veteran's memory is not impaired.  

Service Connection 

As stated above, there were no complaints, treatment or diagnoses for any of the Veteran's disorders in service.  The foregoing post-service treatment for the Veteran's various disorders indicates current disabilities, except for COPD.  The Veteran was provided with pulmonary function tests in February 2015 and June 2015.  His progress notes state unequivocally that the results of these tests confirm that the Veteran does not have COPD.   This conclusion is further noted several times in his progress notes; references are made specifically to bronchitis and "significant" seasonal allergies, which caused coughing; and the June 2016 physician note from the VA allergy clinic states that the Veteran was duly informed that he does not have COPD.  

Based on the medical evidence of record, there is no current diagnosis or other competent finding of COPD.  From this, the Board can only conclude that there is no current disability of COPD and absent evidence of a current disability, a claim for direct service connection cannot be established and must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

To establish service connection for the Veteran's other current disabilities, there must be additional medical evidence, or in certain circumstances lay evidence, of the in-service occurrence or aggravation of a disease or injury and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In the absence of explicit indications in the contemporaneous evidence of a nexus to service, the Board must rely on medical findings and opinions to establish direct service connection with a current disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The medical evidence set forth above, although providing sufficient indications of treatment and diagnoses 30 to 40 years after service, makes no mention of the relation of the Veteran's melanoma, hearing loss, tinnitus, and psychiatric disorder to any event, disease or injury during active duty service.  For these reasons, once again, these claims for direct service connection cannot be established and must be denied.

However, as stated earlier in this decision, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  Malignant tumors are included among those diseases and must manifest within one year.  In addition, "Other organic diseases of the nervous system" are included among chronic diseases and must manifest within one year.  VA considers high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  Psychoses are included among the chronic diseases under the regulation and therefore the presumption of service connection might be applicable.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  

Yet, as already stated, the record gives no indication whatsoever of the manifestation of any of the above disorders within a year of separation from service.  Consequently, the presumption of service connection for chronic diseases, to include melanoma status post surgeries, hearing loss, tinnitus, and an acquired psychiatric disorder, to include depression and memory loss, is not available to the Veteran.  Additionally, because these disorders were never identified in service, it is impossible to establish continuity of symptomatology following upon service, nor does the subsequent record reflect this.

Conclusion

The Board has carefully reviewed and considered the Veteran's November 2016 Statement in Support of Claim, the statement accompanying his February 2017 Notice of Disagreement and the statement accompanying his June 2017 VA Appeals Form 9, as well as his reports to treatment providers, as they have appeared throughout the record.  All of these have helped the Board in understanding better the nature and development of the Veteran's disorders and how they have affected his life.
  
As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of a stressor event, which was within his observation and there is no reason to doubt his credibility.  However, the Board must emphasize  he is not competent to diagnose his disorders or interpret accurately clinical findings which pertain to them, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to determine their relationship of the Veteran's disorders to service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Consequently, the Board finds the medical evidence of record as a whole to be of substantial probative weight.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

For the reasons stated and based on the objective medical evidence, the Board finds that the Veteran has no current disability of COPD.  The Board also finds that the Veteran's melanoma status post surgeries, hearing loss and tinnitus are not caused by an event, disease or injury in active duty service and no presumption of service connection as chronic diseases is applicable.  The Board further finds that the Veteran's acquired psychiatric disorder, to include depression and memory loss, is not etiologically related to active duty service and no presumption of service connection as chronic disease is applicable.  

In summary, for each of the Veteran's claimed disabilities, the evidence fails to show that these conditions had their onset during or are otherwise related to the Veteran's active service.  Absent such evidence, service connection for each of these disabilities must be denied.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for melanoma status post surgeries, also claimed as melanoma 5 surgeries, is denied.

Entitlement to service connection for COPD, also claimed as breathing problems, as a result of exposure to mustard gas or as a result of asbestos exposure, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus, claimed as ringing in both ears, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and memory loss, is denied.  




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


